Citation Nr: 1454989	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 16, 2013, and in excess of 10 percent from April 16, 2013, for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to an initial compensable rating prior to April 16, 2013, and in excess of 10 percent from April 16, 2013, for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating in excess of 20 percent for instability of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In a May 2013 rating decision, the RO increased the disability ratings for the degenerative joint disease of both knees effective the date of an April 2013 VA examination.  The RO also assigned separate disability ratings for instability of each knee also effective the date of the April 2013 VA examination.  As these increases do not constitute full grants, the Board considers the initial ratings for the Veteran's bilateral knees to remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the degenerative joint disease of the right knee has resulted in painful motion but has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

2.  Instability of the right knee is moderate in severity.

3.  Throughout the appeal, the degenerative joint disease of the left knee has resulted in painful motion but has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

4.  Instability of the left knee is moderate in severity.

5.  There is no evidence of ankylosis of the either knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right knee have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5257 (2014).

3.  The criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the left knee have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2014).

4.  The criteria for an initial rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5257 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2008, August 2011, and April 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the extraschedular opinions are sufficient in that they were well supported based on consideration of the evidence of record.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to painful motion is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's degenerative joint disease of both knees are each rated as zero percent or noncompensably disabling prior to April 16, 2013, and as 10 percent disabling from April 16, 2013, under 38 C.F.R. § 4.71a, DC 5260, which evaluates impairment from limitation of flexion.  

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.  Id.

The Veteran's instability of the knees are rated as 10 percent disabling for the right knee and as 20 percent disabling for the left knee under 38 C.F.R. § 4.71a, DC 5257, which evaluates other impairment of the knee.  

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2014).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was afforded a VA examination in December 2008.  He was employed in a steel mill.  The Veteran stated he had occasional discomfort in the knees with climbing; the right knee has greater involvement than the left.  He stated that there had been several episodes of swelling, but that the swelling has resolved without any sequelae.  Examination revealed that he was able to stand on his toes and heels without difficulty.  He was able to squat producing some cracking and popping with the latter maneuver, but the latter was not painful.  The knees were symmetrical.  The right knee revealed no evidence of joint swelling or capsular thickening.  There was mild-to-moderate crepitus with extension and flexion of the knee.  Range of motion testing of the right knee revealed flexion to 130 degrees and extension to zero degrees.  There was no rotatory instability.  Sensorimotor systems were intact and McMurray sign was negative.  

The left knee demonstrated no evidence of joint swelling or capsular thickening.  There was mild crepitus in the left knee, but to a much less degree than the right.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees without painful limitation.  There was no rotatory instability and McMurray sign was negative.  The collateral and cruciate ligaments of both knees were intact.  Deep tendon reflexes are equal bilaterally and pulses were equal.  The examiner noted that the Veteran's ranges of motion were the same during active, passive, and repetitive motion.  There were no additional functional limitations due to pain, weakness, fatigability, incoordination or flare-ups.  No assistive devices were in place.  There were no incapacitating episodes or radiation of pain and no neurological findings or effect on the usual occupation or daily activities.  

At an August 2011 VA examination, the Veteran stated that he had some occasional discomfort with climbing and found it difficult to run.  He reported that the right knee seemed to be more involved than the left.  Examination revealed that gait and station were within normal limits.  He stood on toes and heels without difficulty and squatting was normal without painful limitation.  Range of motion of the right knee revealed 130 degrees of flexion and zero degrees of extension without painful limitation.  There was no capsular thickening, joint swelling, or rotatory instability.  There was no evidence of joint effusion.  Collateral and cruciate ligaments were intact and McMurray sign was negative.  Range of motion of the left knee revealed 130 degrees of flexion and zero degrees of extension without painful limitation.  There was no evidence of crepitus with extension and flexion of the knee.  There was no capsular thickening, joint swelling or joint effusion.  Collateral and cruciate ligaments were intact; McMurray sign was negative; and there was no rotatory instability.  The examiner noted that the ranges of motion during passive, active and repetitive motion were the same.  There were no additional functional limitations due to pain, weakness, fatigability, incoordination or flare-ups.  There were no assistive devices.  There were no incapacitating episodes or radiation of pain and no neurological findings or effect on the usual occupation or daily activities.  There were no neoplasms, subluxation or instability complaints.

The Veteran was afforded a VA examination in April 2013.  He reported having difficulty running and having pain when using stairs, especially painful during cold damp weather.  The Veteran reported being limited with exercising.  He reported flare-ups with an impact described as severe pain and sometime inflammation that had him walking with a limp, the knee clicked, and he had limitation of motion.  

Range of motion testing revealed flexion to 115 degrees for his right knee with pain at 100 degrees; flexion also to 115 degrees for his left knee with no objective evidence of painful motion; and extension to zero degrees bilaterally with no objective evidence of painful motion for the right knee and at five degrees for the left knee.  Following repetition, he had flexion to 115 degrees for his right knee; flexion to 105 degrees for his left knee; and extension to zero degrees bilaterally.  He had less movement than normal on the left and pain on movement bilaterally.  The Veteran also had positive compression test on the left knee.  There was pain to palpation bilaterally.  Muscle strength testing was normal of 5/5 bilaterally.  Anterior stability test was normal on the right and 1+ on the left.  Posterior instability test was normal bilaterally.  Medial-lateral instability test was 1+ on the right and 2+ on the left.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had frequent episodes of joint locking and joint pain bilaterally.  He had not had a meniscectomy or arthroscopic surgery.  No assistive devices were used.  

The examiner opined that the impact on the Veteran's ability to work was when the condition flared, it might limit prolonged and repetitive walking and stair climbing.  The examiner noted that the Veteran demonstrated pain with range of motion testing during examination.  The examiner also noted that there was additional pain with repetitive testing indicating that additional loss may occur with the demand of increased activity; however, the degree could not be estimated without resorting to mere speculation.  The examiner observed that there was medial cruciate ligament and lateral cruciate ligament laxity upon examination.

At his hearing, the Veteran testified that during the appeal period when he was rated as noncompensably disabling for both knees, he had pain, weakness, fatigue and his knees buckled.  October 2014 Hearing Transcript (T.) at 3-4.  He testified that his right knee has been a little worse than the left.  Id. at 4.  The Veteran testified that his symptoms were daily.  Id. at 5.  He also testified that his knees were about the same in terms of instability and that it occurred almost daily.  Id. at 6.  He testified that his instability was moderate.  Id. at 8.  

There are no treatment records during this appeal period pertaining to the Veteran's knees.

Based on a review of the evidence, the Board finds that as regards both knees, an initial compensable rating for painful limited motion is warranted since the award of service connection; however, a rating in excess of 10 percent for the degenerative joint disease of the knees is not warranted at any time during this appeal.  As regards the Veteran's right knee, an initial rating of 20 percent for his instability is warranted; for his left knee, a rating in excess of 20 percent for the instability is not warranted.

The Board finds that an initial 10 percent rating for the degenerative joint disease of each knee is warranted dating back to the award of service connection.  In this case, the RO assigned the 10 percent ratings based on the April 2013 VA examination showing painful motion.  However, the Veteran's testimony establishes that he has had painful motion throughout this appeal.  As such, since 38 C.F.R. § 4.59 provides that functional loss due to painful motion is entitled to at least the minimum compensable rating for the joint, the Board concludes that initial 10 percent ratings for each knee are warranted from the date of service connection.

The Board also finds that throughout this appeal, the evidence fails to show that the next higher ratings of 20 percent for either knee based on limitation of flexion are warranted.  A 20 percent rating based on limitation of flexion contemplates that such is limited to 30 degrees.  At worst, the Veteran's right knee was shown to have flexion to 100 degrees with pain in 2013; his left knee was shown to have flexion to 105 degrees following repetition also in 2013.  Even with considering the Veteran's pain on motion, flexion has not approximated being limited to 30 degrees.  Therefore, the Board is unable to conclude that ratings in excess of 10 percent based on limitation of flexion are warranted.

Regarding limitation of extension, a 20 percent rating contemplates that it is limited to 15 degrees.  Throughout this appeal, the Veteran's extension for his right knee has been normal to zero degrees, while he had extension limited to five degrees with pain in 2013 for the left knee.  As the Veteran's extension has not approximated limitation to 15 degrees, separate or increased ratings for limitation of extension are not warranted.  

As for the Veteran's instability, the evidence supports a finding that a higher rating of 20 percent is warranted for the right knee, while a rating in excess of 20 percent is not warranted for the left knee.  Regarding the Veteran's right knee, although the April 2013 examiner reported that the medial-lateral instability test was 1+ on the right and 2+ on the left, the Veteran testimony establishes that the severity of his instability for both knees is the same.  Therefore, as a 20 percent rating for the left knee has been assigned, in light of the Veteran's testimony that the severity of his instability is the same on the right, the Board concludes that a higher rating of 20 percent for the right knee is warranted.

For both knees, the evidence does not show that the instability warrants ratings of 30 percent for severe recurrent lateral instability.  The evidence also does not show sever recurrent subluxation.  The Veteran himself testified that his instability was moderate in severity at his hearing.  There are no examinations or treatment records show that his instability is severe.  As such, while a 20 percent rating is warranted for the right knee, higher ratings in excess of 20 percent are not warranted for either knee.  

In reaching the conclusion that higher ratings beyond what is being granted are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion beyond that being granted are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment were taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected bilateral knee disabilities.  Accordingly, the criteria for initial ratings in excess of 10 percent based on limitation of motion dating back to the award of service connection have not been met.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges the Veteran's reports of locking episodes to the April 2013 examiner.  However, the evidence does not show dislocated semilunar cartilage.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2014).  

For these reasons, the Board finds that for the degenerative joint disease of both knees evaluated based on limitation of motion, the criteria for initial ratings of 10 percent, but no higher, have been met since the award of service connection.  For the instability of his right knee, the criteria for a rating of 20 percent, but no higher, have been met.  For the instability of his left knee, the criteria for a rating in excess of 20 percent have not been met. 

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral knee disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities beyond what is being granted.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating of 10 percent for degenerative joint disease of the right knee throughout the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent for instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating of 10 percent for degenerative joint disease of the left knee throughout the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for instability of the left knee is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


